DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,862,303B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the examined claims.
Instant application
10,862,303B2
1. A power inverter system, comprising: A plurality of controllers, each capable of generating signals based on an analysis of current measured electrically proximate to a respective plurality of meters, each operatively coupled via a grid power line to an electric distribution grid and via a load power line to a load; a power inverter corresponded to each of the plurality of controllers, comprising: a power input for receiving DC power; a signal input for receiving signals from the controller; a power 


2.  Further comprising a photovoltaic array capable of providing the DC power to the power input.
3. Wherein the voltage converter comprises one of a buck and a boost inverter.
3. Wherein the voltage converter comprises one of a buck and a boost inverter.
4. Wherein the power inverter further comprises a grid frequency transform.
4.  Wherein the power inverter further comprises a grid frequency transform.
5. wherein the load further comprises a DC load, and wherein the DC voltage received at the power input is at least partially provided unconverted to the DC load.
5. wherein the load further comprises a DC load, and wherein the DC voltage received at the power input is at least partially provided unconverted to the DC load.
6. Wherein the DC load comprises at least one battery.
6. Wherein the DC load comprises at least one battery.
7. Wherein the signals generated comprise a modification to a power factor for execution by the plurality of components.
7. Wherein the signals generated comprise a modification to a power factor for execution by the plurality of components.
8. Wherein the modification comprises an injection of reactive power.
8. Wherein the modification comprises an injection of reactive power.
9. Wherein the modification comprises a harmonic distortion counteraction.
9. Wherein the modification comprises a harmonic distortion counteraction.

10. Further comprising an analyzer capable of executing the analysis.
11. Wherein at least one of the analyzer and the controller comprises a wireless communicator.
11. Wherein at least one of the analyzer and the controller comprises a wireless communicator.
12. Wherein the analyzer comprises a spectrum analyzer.
12. Wherein the analyzer comprises a spectrum analyzer.
13. Wherein the power inverter is bi-directional.
13. Wherein the power inverter is bi-directional.
14. Wherein the electrical measure proximate the meter comprises a clamp probe placed about a conductor supplying the meter.
14. Wherein the electrical measure proximate the meter comprises a clamp probe placed about a conductor supplying the meter.
15. Further comprising: a direct current (DC) power source coupled to the power inverter; a spectrum analyzer coupled to the controller; a current clamp coupled to measure the current of the grid power line proximate the meter.
15. Further comprising: a direct current (DC) power source coupled to the power inverter; a spectrum analyzer coupled to the controller; a current clamp coupled to measure the current of the grid power line proximate the meter.
16. A method for operating a power inverter, comprising: receiving DC power at a power input; receiving, at a signal input, signals from a plurality of controllers, the signals based on an analysis of current measured proximate a plurality of meters, each operatively coupled via a grid power line to an electric distribution grid and via a load power line to a load; providing, at a power output, at least AC power to at least one of the load and the electric distribution grid; converting a voltage level of the DC power to an effective voltage level of the AC power; converting a current of the DC power to an effective current of the AC power; and configuring, based upon a wirelessly-communicative combination of the plurality of controllers, of a plurality of power inverter components based on the signals received from each of the controllers to regionally balance at least a power factor across the plurality of meters.

1. A power inverter system, comprising: a plurality of controllers, each capable of generating signals based on an analysis of current measured electrically proximate to and on an electrical distribution grid side of each of a respectively uniquely corresponded one of a plurality of meters, each of the controllers being operatively coupled via a grid power line to the electric distribution grid and uniquely via a load power line to a load represented by the corresponded one of the plurality of meters; a power inverter corresponded uniquely to each of the plurality of controllers, comprising: a power input for receiving DC power; a signal input for receiving signals from the controller; a power output for providing AC power to at least one of the load and the electric distribution grid; a voltage converter for converting a voltage level of the DC power to an effective voltage level of the AC power; a current converter for converting a current of the DC power to an effective current of the AC power; and a plurality of components .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-9, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rojas (2013/0107598) and further in view of Recio et al (2015/0236510) (hereinafter “Recio”).
Regarding claim 1, Rojas discloses a power inverter system (28, fig.2, [0019]), comprising: controller (42, fig.2), each capable of generating signals based measured electrically proximate to a respective meter (22, fig.2), each operatively coupled via a grid power line (line 18, fig.2) to an electric distribution grid (18’, fig.2) and via a load power line (line connected to 26, fig.2) to a load(26); a power inverter (28, fig2) corresponded to each of the controller (42, fig.2), comprising: a power input (input 24, fig.2) for receiving DC power ([0018]); a signal input (28 coupled with 42, fig.2) for receiving signals from the controller ([0029]); a power output (power output from 28, fig.2) for providing AC power (28 provides AC power,fig.2, [0018]) to at least one of the load and the electric distribution grid (18’, fig.2); a voltage converter (28, fig.2) for converting a voltage level ([0019]) of the DC power to 
Recio teaches a plurality of controllers (102, fig.2, [0051]), on an analysis of current (103, fig.2), a plurality of components ([0051]) electrically responsive to the signals received from the controller (102, fig2), wherein the power inverter corresponded to each of the plurality of controllers (102, fig.2) is controlled by a wirelessly-communicative ([0073]) combination of the plurality of controllers to regionally balance at least a power factor across the plurality of meters ([0073-77]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rojas to include the control means of Recio to provide the advantage of improved efficiency in power distribution systems.
Regarding claim 2, Rojas and Recio disclose the power inverter system of claim 1, further comprising a photovoltaic array (Rojas fig2:24) and capable of providing the DC power to the power input (Rojas [0016)).
Regarding claim 7, Rojas and Recio disclose the power inverter system of claim 1, wherein the signals generated comprise a modification to a power factor (Rojas [0007]) for execution by the plurality of components (Rojas [0007]).
Regarding claim 8, Rojas and Recio disclose the power inverter system of claim 1, wherein the modification comprises an injection of reactive power (Rojas [0016]).
Regarding claim 9, Rojas and Recio disclose the power inverter system of claim 7, wherein the modification comprises a harmonic distortion counteraction (Rojas [0033]).
Regarding claim 16, Rojas discloses a method ([0018-0020]) for operating a power inverter (28, fig.2), comprising: receiving DC power at a power input (24, fig.2); receiving, at a signal input (28 receive signal from 42, fig.2), signals from a controller (42, fig.2), the signals based on meters (22, fig.2), each operatively coupled via a grid power line (line 18’ coupled to 22, fig.2) to an electric distribution grid (18’, fig.2) and via a load power line (line with 40, fig.2) to a load (40, fig.2); providing, at a power output (output from 28, fig.2), at least AC power ([0018]) to at least one of the load and the electric distribution grid (18’, fig.2, [0028]); converting a voltage level ([0019]) of the DC power to an effective voltage level of the AC power ([0020]); converting a current ([0028]) of the DC power to an effective current of the AC power ([0028]), Rojas does not disclose plurality of converter, configuring, based upon a wirelessly-communicative combination of the plurality of controllers, of a plurality of power inverter components based on the signals received from each of the controllers to regionally balance at least a power factor across the plurality of meters. 
Recio teaches plurality of converter (102, fig.2, [0051]), an analysis of current measured proximate a plurality of meters (103, fig.2),  configuring, based upon a wirelessly-communicative combination of the plurality of controllers (102, fig.2), of a plurality of power inverter ([0048]) components based on the signals received from each of the controllers to regionally balance at least a power factor across the plurality of meters (103, fig.2, [0055]) 
Regarding claim 18, Rojas and Recio disclose the method of claim 16, wherein the receiving of DC power comprises receiving DC power from at least one photovoltaic cell (Rojas fig2:24 and [0016]).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rojas (2013/0107598) in view of Recio (2015/0236510) and further in view of Rippel et al (2017/0047760).
Regarding claim 3, Rojas and Recio disclose the power inverter of claim 1, however they do not disclose wherein the voltage converter comprises one of a buck and a boost inverter.
Rippel teaches wherein the voltage converter comprises one of a buck (118, fig.1) and a boost inverter (fig.1:118). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rojas and Recio to include the converter of Rippel to provide advantage of increasing or decreasing the voltage at the output of the converter.
Regarding claim 13, Rojas and Recio disclose the power inverter system of claim 1, however they do not disclose wherein the power inverter is bi- directional.
Rippel teaches wherein the power inverter is bi- directional (fig1:104, and ¶0007). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rojas and Recio to include the converter of Rippel to provide advantage of redirecting voltage to the input or output of the converter.
Claims 5-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rojas (2013/0107598) in view of Recio (2015/0236510) and further in view of Fredette et al (2010/0188869).
Regarding claim 5, Rojas and Recio disclose the power inverter system of claim 1, however they do not disclose wherein the load further comprises a DC load, and wherein the DC voltage received at the power input is at least partially provided unconverted to the DC load.
Fredette teaches wherein the load further comprises a DC load (fig2:134), and wherein the DC voltage received at the power input is at least partially provided unconverted to the DC load (134, fig.2). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rojas and Recio to include the regulation means of Fredette to provide advantage of redirecting of DC source to DC load.
Regarding claim 6, Rojas, Recio and Fredette disclose the power inverter of claim 5, wherein the DC load comprises at least one battery (Rojas [0016]).
Fredette teaches further comprising providing, at the power output, DC power to the load (fig2:134). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rojas and Recio to include the regulation means of Fredette to provide advantage of redirecting of DC source to DC load.
Regarding claim 17, Rojas and Recio disclose the method of claim 16, however they do not disclose further comprising providing, at the power output, DC power to the load.
Fredette teaches further comprising providing, at the power output, DC power to the load (fig2:134). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rojas and Recio to include the regulation means of Fredette to provide advantage of redirecting of DC source to DC load.
Claims 4, 10-11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rojas (2013/0107598) in view of Recio (2015/0236510) and further in view of Chu et al (9,473,042).
Regarding claim 4, Rojas and Recio disclose the power inverter system of claim 1, however they do not disclose wherein the power inverter further comprises a grid frequency transform.
Chu teaches wherein the power inverter further comprises a grid frequency transform (col1 4, line 36). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rojas and Recio to include the measuring means of Chu to provide the advantage of obtaining the frequency distribution of the power system.
Regarding claim 10, Rojas and Recio disclose the power inverter system of claim 1, however they do not disclose further comprising an analyzer capable of executing the analysis.
Chu teaches further comprising an analyzer capable of executing the analysis (col1 4, line 36). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rojas and Recio to include 
Regarding claim 11, Rojas, Recio and Chu disclose the power inverter system of claim 10, wherein at least one of the analyzer and the controller comprises a wireless communicator (Rojas [0029]).
Regarding claim 12, Rojas, Recio and Chu disclose the power inverter system of claim 10, 
Chu teaches wherein the analyzer comprises a spectrum analyzer (Chu col 14, line 36). 
Regarding claim 15, Rojas and Recio disclose the power inverter system of claim 1, further comprising: a direct current (DC) power source (Rojas fig2:24) coupled to the power inverter (Rojas 28); a current clamp (Rojas fig1:25) coupled to measure the current of the grid power line proximate the meter (Rojas 22, fig.2), however Rojas and Recio does not disclose a spectrum analyzer coupled to the controller.
Chu teaches a spectrum analyzer coupled to the controller (col 4, line 36). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rojas and Recio to include the measuring means of Chu to provide the advantage of obtaining the frequency distribution of the power system.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rojas (2013/0107598) in view of Recio (2015/0236510) and further in view of Stanton (2017/0256949).
Regarding claim 14, Rojas and Recio disclose the power inverter system of claim 1, however they do not disclose wherein the electrical measure proximate the meter comprises a clamp probe placed about a conductor supplying the meter.
Stanton teaches wherein the electrical measure proximate the meter comprises a clamp probe placed about a conductor supplying the meter ([0117]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rojas and Recio to include the measuring means of Stanton to provide the advantage of monitoring current of the power distribution system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/BART ILIYA/Examiner, Art Unit 2839        

/KEVIN J COMBER/Primary Examiner, Art Unit 2839